The contract in this case is so crudely and obscurely drawn, is so beset with ambiguities and uncertainties, in respect to the determinative issue here involved, that we cannot rest with confidence upon an interpretation in favor of either of the parties on that issue. The burden was upon appellant, as the complainant in the trial court, to establish his right to relief both on the facts and the law. He failed to convince the chancellor that the contract was such as to entitle him to relief, and, since the ambiguities and uncertainties of the contract are such that we cannot say with the requisite assurance that the chancellor was wrong, it is not permissible, under general rules, to reverse.
Nor can we see that the result would be changed by the evidence of the surrounding facts and circumstances, attending the execution of the alleged contract. So far as pertinent and dependable, these facts would give about as much comfort to one side as to the other. We do not believe there is substantial reason to anticipate that justice would be enlightened by a further pursuit of this litigation, and we shall therefore let the decree be affirmed.
Affirmed. *Page 352